Citation Nr: 1215724	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the lumbar spine.

2.  Entitlement to service connection for an unspecified knee condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for acid reflux.

6.  Entitlement to service connection for bone disease.

7.  Entitlement to service connection for smoking, also claimed as residual effects from smoking.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The November 2007 rating decision, in part, denied service connection for an unspecified knee condition, bilateral hearing loss, sleep apnea, acid reflux, bone disease and residuals from smoking.  The August 2008 rating decision granted service connection for degenerative changes of the lumbar spine at an initial 10 percent disability rating, effective August 1, 2006.

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) in April 2012.  In correspondence dated in March 2012, the Veteran indicated that he wished to withdraw his request for a personal hearing.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The issues of entitlement to service connection for erectile dysfunction, alcoholism and memory have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current knee disability.

2.  The Veteran is not currently shown to have a bilateral hearing loss disability as defined by VA standards. 

3.  The Veteran does not have a current sleep apnea disability.

4.  The Veteran does not have a current acid reflux disability.

5.  The Veteran does not have a current bone disease disability.

6.  Service connection for smoking, also claimed as residual effects from smoking is barred as a matter of law.


CONCLUSIONS OF LAW

1.  An unspecified knee disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

3.  A sleep apnea disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  An acid reflux disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  A bone disease disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  Service connection for smoking, also claimed as residual effects from smoking, is dismissed.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.300, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case (SSOC), when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in an August 2007 letter, prior to the date of the issuance of the appealed November 2007 rating decision.  The August 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records and the Veteran's September 2007 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Board notes that in his April 2008 substantive appeal, the Veteran claimed that his VA examinations were "inadequate" without specifying as to what the claimed inadequacies were.  

While the Board notes the Veteran's assertion that the September 2007 VA examinations were "inadequate", the examiners reviewed the Veteran's claims file prior to his examinations and the Veteran also gave an accurate history regarding the disabilities at issue and recounted his relevant symptomatology at his examinations.  After receiving this information, the examiner performed a thorough examination and conducted necessary diagnostic tests related to the Veteran's disabilities.  The examiner documented these actions in detail in his examination reports. 

As such, the Board finds that the September 2007 VA examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A.  Unspecified Knee Condition

The Veteran's service treatment records demonstrate that in November 1983, the Veteran presented with complaints of left knee pain after being hit in his left anterior thigh.  The diagnosis was a left thigh/quads hematoma.  In May 1991, the Veteran presented with complaints of his right knee giving out when he put a lot of pressure on it.  The physician noted a possible patella compression.

At his March 2006 Report of Medical Examination, the Veteran noted ankle and knee pain.  The April separation 2006 examination revealed knee pain.

The Veteran underwent a VA examination in September 2007.  He reported recurring bilateral knee pain that was "every now and then".  The pain was not incapacitating and he could function and perform his daily activities.  The examiner noted that no diagnosis had been established.  He was not receiving treatment and no brace was being used.  X-rays in September 2007 were normal.  The diagnosis was recurring bilateral knee pain with no diagnosis having been established.  In a September 2007 addendum, a VA physician noted that the Veteran's knees were normal.

In this case, the Veteran asserts that he has a current unspecified knee disability that is related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the criteria for service connection have not been met.

The Veteran's service treatment records clearly show that the Veteran had reports of leg and knee complaints in service.  However, these complaints appeared to be acute as the Veteran received no additional treatment in service and there were no diagnoses or complaints in service related to his knees since that time.

Furthermore, a review of the record is negative for any current diagnosed bilateral knee disability. 

While the Veteran presented with bilateral knee pain at the September 2007 VA examination, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Given the absence of any diagnosed knee disability, service connection is not warranted.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for an unspecified knee disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

B.  Bilateral Hearing Loss

Laws and Regulations

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran contends that he has current bilateral hearing loss that was the result of noise exposure during service.

Audiometric testing at an examination in January 1998 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
10
LEFT
10
5
15
0
5


Audiometric testing at an examination in March 1991 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
15
0
5


Audiometric testing at an examination in August 1996 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
20
LEFT
5
5
15
15
30


Audiometric testing at an examination in April 2004 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
15
LEFT
20
5
20
10
15






Audiometric testing at the April 2006 separation examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
15
LEFT
0
5
15
5
15


The Veteran underwent a VA examination in September 2007.  He reported that he had difficulty hearing conversational speech as a result of his noise exposure in the service as a field artilleryman to include artillery fire.  He denied occupational noise exposure, recreational noise exposure, ear trauma, head trauma, and/or a history of ear disease.  

Audiometric testing in September 2007 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
20
LEFT
5
10
10
10
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The diagnosis was normal hearing bilaterally.

Considering the claim for service connection for bilateral hearing loss and in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The above-cited testing results reflect that the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a bilateral hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, supra; Brammer; supra.  In this case, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

C. Sleep Apnea

The Veteran's service treatment records are negative for complaints or treatments related to sleep apnea.

He underwent a VA examination in September 2007.  He reported that he had not seen doctors in service or since then for his sleep problems.  He believed that his problem was mainly persistent back stiffness with difficulty getting comfortable and falling asleep.  He reported that when he lies on his back, his wife tells him that he snores.  He stated that he did not feel tired when he woke up in the morning.  He did rarely feel as though he needed to take naps during the day.  He was not drowsy in driving or at work and felt rested in the morning.  On examination, his pharyngeal opening was quite wide.  The structure of his jaw, tongue, pallet and uvula were normal.  There were no neck masses and no neck enlargement.  The diagnosis was interruption of sleep due to back pain and insomnia.  The examiner opined that given the Veteran's physical findings, obstructive sleep apnea was much less likely than not.

In this case, the Veteran asserts that he has a current sleep apnea disability that is related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the criteria for service connection have not been met.

In this case, the Veteran has not been shown to have a current sleep apnea disability.  As indicated, the service treatment records are entirely negative for complaints of sleep apnea or a sleeping disorder. 

The post-service record is completely negative for a diagnosis of sleep apnea as the September 2007 VA examiner specifically determined that it was less likely than not that the Veteran had obstructive sleep apnea.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a sleep apnea disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, supra; Brammer; supra.  In this case, the claim for service connection for sleep apnea must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

D.  Acid Reflux

The Veteran's service treatment records are negative for complaints or treatments related to an acid reflux disability.

He underwent a VA examination in September 2007.  He reported that he was told to be concerned about the development of stomach problems but he did not have them.  Thus, he only used non-steroidal or anti-inflammatory medication rarely for his low back pain.  He stated that he had no current complaints of reflux.  On examination, his abdomen was flat, bowel sounds were decreased and there was no tenderness.

In this case, the Veteran asserts that he has a current acid reflux disability that is related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the criteria for service connection have not been met.

The Veteran has not been shown to have a current acid reflux disability.  As indicated, the service treatment records are entirely negative for complaints of acid reflux or a stomach disorder. 

The post-service record is completely negative for a diagnosis of acid reflux as the September 2007 VA examiner noted that the digestive examination was normal.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have an acid reflux disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, supra; Brammer; supra.  In this case, the claim for service connection for acid reflux must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

E.  Bone Disease

The Veteran's service treatment records are negative for complaints or treatments related to a bone disease.

He underwent a VA examination in September 2007.  The Veteran specifically noted that he had no knowledge of bone disease.  No bone disease disability or symptoms of a bone disease disability were noted by the examiner.

In this case, the Veteran asserts that he has a current bone disease disability that is related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the criteria for service connection have not been met.

The Veteran has not been shown to have a current bone disease disability.  As indicated, the service treatment records are entirely negative for complaints of bone disease or symptoms related to a bone disease. 

The post-service record is completely negative for a diagnosis of bone disease as the September 2007 VA examiner did not diagnose a bone disease disability or discuss symptoms of a bone disease disability.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a bone disease disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, supra; Brammer; supra.  In this case, the claim for service connection for bone disease must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

F.  Residual Effects of Smoking

While the Veteran contends that he should be entitled to a grant of service connection or the residual effects of his smoking during his active duty, the provisions of 38 U.S.C.A. § 1103  (West 2002) prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims filed after June 9, 1998.  See 38 C.F.R. § 3.300.  As the Veteran's claim was filed after June 9, 1998, 38 U.S.C.A. §1103 must be applied in this case. 

The Board is bound by the laws enacted by Congress, and in the present case, there is simply no legal basis to award entitlement to service connection for tobacco use or the residuals effects of smoking.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (in cases where the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his claimed disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between his current claimed unspecified knee, bilateral hearing loss, sleep apnea, acid reflux, a bone disease and residual effect of smoking disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for an unspecified knee condition is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for acid reflux is denied.

Entitlement to service connection for bone disease is denied.

Entitlement to service connection for smoking, also claimed as residual effects from smoking is dismissed.


REMAND

The Veteran seeks an initial rating in excess of 10 percent for his service-connected degenerative changes of the lumbar spine.  

The Board notes that the Veteran underwent a VA examination for his low back disability in September 2007.  The examiner reported that x-rays of the lumbar spine in September 2007 were normal and did not support a diagnosis of osteoarthritis.  The diagnosis was recurring mid and low back pain and "no diagnosis had been established."

The November 2007 rating decision denied service connection for an unspecified back condition on the basis that no chronic disability subject to service connection was demonstrated by the evidence following the Veteran's service.

However, a March 2008 VA x-ray demonstrated mild degenerative changes of the lumbar spine.  As a result of this diagnosis, the August 2008 rating decision granted service connection for degenerative changes of the lumbar spine at an initial 10 percent disability rating, effective August 1, 2006.

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As there is now radiological evidence of degenerative changes to the lumbar spine, it is possible that the level of severity of his low back disability has changed.  An additional VA examination would be critical in the evaluation of the Veteran's service-connected low back disability.

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected low back disability a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded an appropriate VA examination to set out orthopedic findings and determine the current severity of his service-connected lumbar spine disability.  The examiner should identify all low back orthopedic pathology found to be present. All indicated tests and studies should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, spasms, and incoordination present in the lumbar spine.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the low back.  In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Further, the examiner should identify any neurological pathology present. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  Thereafter, the RO should readjudicate the Veteran's claims for an initial higher rating in excess of 10 percent for degenerative changes of the lumbar spine. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


